DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 11, and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim claims 1, 21, and 25 of U.S. Patent No. 11153813. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by the claims of the above cited patent.
Below is the table comparing claims 1, 11, and 21 of the instant application with claims 1, 21, and 25 of the issued patent.
Instant application (17/478,490)
Issued patent (16/102,336)
1. A method comprising: receiving, by a first computing device associated with a first network and from a second computing device associated with a second network, a first message indicating a request for a network slice for a wireless device, wherein the first message comprises a third party charging indication; and sending, by the first computing device to a third computing device associated with the first network, a second message indicating the request for the network slice for the wireless device, wherein the second message comprises: a network slice identifier for the network slice; and the third party charging indication.
1. A method comprising: receiving, by a visited policy control function and from a first home network entity, a first message indicating a request for a network slice for a wireless device, wherein the first message comprises: a third party charging indication; and a charging policy; generating, based on the first message, a network slice identifier for the network slice; and sending, by the visited policy control function and to a visited session management function, a second message indicating a request to establish the network slice for the wireless device, wherein the second message comprises: the network slice identifier; the third party charging indication; and the charging policy.
11. A method comprising: receiving, by a first computing device associated with a first network, a first message indicating a request for a network slice for a wireless device, wherein the first message comprises a third party charging indication; and sending, by the first computing device to a second computing device associated with a second network, a second message indicating the request for the network slice for the wireless device, wherein the second message comprises: the third party charging indication, and at least one policy for the network slice.
21. A visited policy control function comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the visited policy control function to: receive, from a first home network entity, a first message indicating a request for a network slice for a wireless device, wherein the first message comprises: a third party charging indication; and a charging policy; generate, based on the first message, a network slice identifier for the network slice; and send, to a visited session management function, a second message indicating a request to establish the network slice for the wireless device, wherein the second message comprises: the network slice identifier; the third party charging indication; and the charging policy.
21. A method comprising: receiving, by a first computing device associated with a first network, a first message indicating a request for a network slice for a wireless device, wherein the first message comprises: a network slice identifier for the network slice, and a third party charging indication from a second network; and sending, based on the third party charging indication and to a charging system associated with the first network, a charging message.
25. A system comprising: a first home network entity; a visited policy control function; and a visited session management function, wherein the first home network entity is configured to: send, to the visited policy control function, a first message indicating a request for a network slice for a wireless device, wherein the first message comprises: a third party charging indication; and a charging policy, and wherein the visited policy control function is configured to: generate, based on the first message, a network slice identifier for the network slice; and send, to the visited session management function, a second message indicating a request to establish the network slice for the wireless device, wherein the second message comprises: the network slice identifier; the third party charging indication; and the charging policy.


As seen from the table, the claims of the instant application are generic to the claims in the potentially conflicting already issued patent cited above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
CN 112291832 A discloses Method And Device For Selecting Network Slice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INTEKHAAB AALAM SIDDIQUEE whose telephone number is (571)272-0895. The examiner can normally be reached Monday to Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571-272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/INTEKHAAB A SIDDIQUEE/Examiner, Art Unit 2462